NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

16-P-567                                            Appeals Court

  ROLAND VAN LIEW vs. PHILIP ELIOPOULOS; HANDS ON TECHNOLOGY
             TRANSFER, INC., third-party defendant.


                            No. 16-P-567.

       Middlesex.      January 5, 2017. - August 25, 2017.

                Present:   Green, Meade, & Blake, JJ.


Libel and Slander. Constitutional Law, Libel and slander.
     Damages, Libel, Emotional distress, Remittitur. State
     Ethics Commission. Conflict of Interest. Emotional
     Distress. Practice, Civil, Judicial discretion,
     Instructions to jury.



     Civil action commenced in the Superior Court Department on
January 3, 2011.

     The case was tried before Kenneth V. Desmond, Jr., J., and
a motion for a new trial or in the alternative for remittitur
was heard by him.


    Brian C. Newberry for Roland Van Liew & another.
    David H. Rich for the defendant.


    BLAKE, J.    In 2010, a bitter feud erupted between

Chelmsford residents Roland Van Liew and Philip Eliopoulos.   Van

Liew commenced the dispute by accusing Eliopoulos, a local
                                                                   2


selectman, of shady political dealings in his work as a real

estate attorney.   After Eliopoulos responded publicly to the

allegations, Van Liew filed in Superior Court this defamation

action against him.     Eliopoulos counterclaimed, alleging

defamation on the part of Van Liew, and impleaded Van Liew's

company, Hands on Technology Transfer, Inc. (collectively, Van

Liew).   A jury subsequently found Van Liew liable for making

twenty-nine defamatory statements, and awarded $2.9 million in

damages.   They found no wrongdoing on the part of Eliopoulos.

The judge denied Van Liew's posttrial motions on the

counterclaim verdict,1 and he now appeals,2 challenging the proof

of defamation on the twenty-nine statements.    He also claims

that the judge committed evidentiary errors and that the

excessive damages awarded require remittitur.     We affirm.

     Background.   1.   Real estate development in Chelmsford.   In

the summer of 2008, Chelmsford real estate broker and developer

Michael Eliopoulos, Philip's3 father, approached Eastern Bank

about a historic home situated on a parcel of land it owned in

     1
       Van Liew filed a panoply of posttrial motions, including,
e.g., a motion for judgment notwithstanding the verdict, a
motion to alter or amend the judgment, and a motion for a new
trial or for remittitur.
     2
       Van Liew does not appeal from the adverse jury verdict on
his defamation claims against Eliopoulos.
     3
       We henceforth refer to members of the Eliopoulos family by
their first names to avoid confusion.
                                                                     3


Chelmsford center.     Michael then negotiated the sale of an

undeveloped portion of the property with Thomas Dunn, an

employee of Eastern Bank.    The purchase price was $480,000.

Philip and his law firm reviewed draft agreements and served as

real estate counsel.    The sale closed on June 17, 2009, after

which the 2.41-acre property became known as 9 North Street (the

property).4   During the real estate negotiations, until April of

2009, when his term expired, Philip was a member of the board of

selectmen (board) of Chelmsford.    He attended his final meeting

on March 23, 2009.

     In 2007, prior to Michael's offer to purchase the property,

the Chelmsford fire department and department of public works

facility study committee (the committee) was considering options

for a new fire station headquarters.     One option was rebuilding

and expanding the Chelmsford center fire station, which was

located on Chelmsford-owned land adjacent to the property.      On

August 7, 2007, the committee voted to narrow their primary and

alternative site selections to two choices, neither of which was

the center fire station or the property.     Accordingly, Philip

and the other members of the board understood that, as of

September of 2007, the committee no longer was interested in the


     4
       The original five-acre commercial property contained a
bank branch building and abutted the Chelmsford fire department
headquarters known as the Chelmsford center fire station.
                                                                    4


possible purchase of the property.   Ultimately, the committee

identified a location on Wilson Street for a new fire department

headquarters.5

     Beginning in April, 2009, after the expiration of his board

term, Philip assisted Michael in his development of the

property.   The plan called for the rehabilitation of the

historic house, and the construction of a new four-unit, family-

owned office building.   During the nine-month permitting

process, Philip represented Michael's newly formed corporation,

Epsilon Group, LLC (Epsilon).   After a series of public hearings

and changes to the plan, a number of local boards and committees

approved the project, including the historic district

commission, the conservation commission, and the planning board

of Chelmsford.   On August 23, 2010, the board determined that


     5
       For the sake of completeness, we note that the October,
2008, committee minutes show that the committee had not
officially eliminated the possibility of using the property for
the new fire station headquarters. Paul Cohen, the Chelmsford
town manager, approached Dunn in February, 2009, to see if he
was interested in subdividing and selling the Eastern Bank
property for this purpose. At that point, Michael and Eastern
Bank already had executed an offer to purchase the property.
Cohen mentioned the matter to the members of the board at a
March 16, 2009, work session after Philip had left. Philip knew
nothing about Chelmsford's continued interest in the property
until the March 23, 2009, board meeting, when a committee member
suggested that, regardless of the fire station location,
Chelmsford should purchase the land behind the center fire
station to enhance the value of that Chelmsford-owned asset. At
that same meeting, the committee recommended the Wilson Street
site for the future fire station headquarters.
                                                                    5


the project did not violate a historic preservation restriction

(restriction) that encumbered the property.    Scrutiny of the

project was careful and deliberate due to the prominence of the

Eliopoulos family in Chelmsford, as well as the vocal opposition

to the project.

     2.   Feud begins.   Van Liew, a successful local business

owner, was one of the vocal opponents of the project.

Commencing in early 2010, Van Liew, through several

organizations controlled by him,6 widely published statements

criticizing Philip for engaging in self-dealing and conflicts of

interest at the expense of Chelmsford.    He flooded Chelmsford

residents with his messaging, accusing Philip and other

Chelmsford officials of violating State and local ethics laws

and of violating the restriction.    The publications conjured up

unsavory images of shady "back room" dealing at Chelmsford town

hall, influence peddling, and fixed governmental proceedings.

Van Liew's statements were published and repeated across a

variety of media outlets:    mass electronic mail messages (e-

mails), letters, a digital video disc (DVD) sent to thousands of

Chelmsford residents, Web site postings, a glossy newsletter

entitled "Why Perjury Matters," lawn signs, bumper stickers,


     6
       Organizations funded and controlled by Van Liew included
the Slow Growth Initiative, the Better Not Bigger Coalition, and
Cheating Chelmsford.
                                                                     6


letters to newspapers, automated telephone calls, and video

recordings of conferences and meetings.    Van Liew spent between

$1 and $2 million to spread his messaging.    In early August,

2010, Philip attempted to defend himself in an open letter sent

to every Chelmsford resident, at his own expense.7

     3.   No wrongdoing found by State agencies.   In late 2009,

Philip voluntarily subjected himself to an investigation by the

State Ethics Commission (commission).    Notwithstanding the

multiple complaints lodged against him by Van Liew and his

associates, the commission did not pursue enforcement

proceedings against Philip, and closed the case on December 1,

2011.    A similar investigation of the Chelmsford town manager,

Paul Cohen, reached the same result.    Likewise, the Board of Bar

Overseers (BBO) took no action in response to Van Liew's

complaints to that agency.    The office of the Attorney General

also declined to investigate Philip.    No finding ever was made

that the permitting process or the project was illegal or

violated the restriction.

     4.   Present action.   On January 3, 2011, Van Liew filed the

present action, with Philip's counterclaim following shortly


     7
       After the August, 2010, board vote on the restriction
issue, Van Liew also organized a campaign to recall the
selectmen who had voted in favor of the project. In the summer
of 2011, the recall effort failed, as did final attempts to
block the development through various court actions.
                                                                    7


thereafter.    Over the course of seventeen days in February and

March, 2015, the case was tried to a jury.    At the close of the

case, the jury were given a special verdict form, which properly

defined the requirements of defamation involving a public

official and, as to the counterclaim, asked whether Philip had

proven all of the required elements of his claims on each of

thirty-nine statements.8    The jury awarded $2.9 million in

damages to Philip on twenty-nine of those statements.    Van Liew

moved for judgment notwithstanding the verdict and a new trial

on the counterclaim verdict and a remittitur on the damages

award,9 claiming that the judge had hampered his ability to

present his case and improperly admitted prejudicial evidence,

the proof of defamation was legally insufficient, and the

damages awarded were excessive.    The judge denied all of the

posttrial motions, and Van Liew now raises the same claims on

appeal.    Further facts, including the defamatory statements at

issue, will be set forth infra.



     8
       The verdict form was consistent with a pretrial order
limiting the scope of Philip's counterclaim. As extensive as
this body of libel was, it represented only the tip of the
iceberg. Forty-nine different publications containing ninety-
five additional defamatory statements were collected in one
exhibit and admitted (with a proper limiting instruction) to
show Van Liew's state of mind.

     9
         See footnote 1, supra.
                                                                      8


     Discussion.   1.    Evidentiary claims.   Due to concerns over

the length of the trial, the judge imposed a preliminary time

limit on Van Liew's case-in-chief, which the judge extended

several times.10   Van Liew nevertheless challenges the time

limits placed on his case-in-chief.    There was no abuse of

discretion, considering Van Liew's severe underestimation of the

time required to examine his witnesses, and juror concern over

the length of the trial.11    See Clark v. Clark, 47 Mass. App. Ct.

737, 746 (1999) ("A judge, as the guiding spirit and controlling

mind of the trial, should be able to set reasonable limits on

the length of a trial.    This includes the right to set

reasonable limits on the length of the direct and cross-

examination of witnesses").

     Van Liew also maintains that the following evidence should

have been excluded as unduly prejudicial:      (1) evidence related

to his arrest and prosecution for attempting to poison his

neighbor's dog; (2) evidence related to commission enforcement


     10
       The length of Van Liew's direct testimony fell within the
range of the estimate given by his attorney.
     11
       Notwithstanding Van Liew's estimate that his case-in-
chief would take six or seven days, the testimony of his first
witness, i.e., Philip, extended more than eight days. Van
Liew's attorney also informed the judge that he planned to call
"approximately" six more witnesses after Van Liew testified.
Van Liew was not precluded from calling any witnesses. In
addition, two jurors sent notes to the judge expressing concerns
about the length of the trial.
                                                                     9


proceedings against one of his attorneys, Richard McClure; and

(3) references to his anti-Vatican and population control

opinions.

     As to the dog incident, the evidence provided a cause of

Van Liew's claimed emotional distress other than Philip's

statements.12   Van Liew also opened the door to impeachment by

testifying that he was perceived as a "good neighbor."    See

Mass. G. Evid. § 608 (2017).    The evidence about McClure

likewise was not substantially more prejudicial than probative.

See Mass. G. Evid. § 403 (2017).    Even after the commission

closed the case on Philip, Van Liew continued to publish

statements about Philip's ethical violations based in part on

McClure's legal advice.    The commission investigation of McClure

was probative of Van Liew's recklessness in continuing to rely

on McClure's opinion, even after learning of the commission

charges against him.13    See Murphy v. Boston Herald, Inc., 449

Mass. 42, 49 (2007), citing St. Amant v. Thompson, 390 U.S. 727,

     12
       Chelmsford residents learned of the incident through mass
mailing and published report.
     13
       The commission found reasonable cause to believe that
McClure had repeatedly violated G. L. c. 268A, § 17(c), the
State ethics statute regarding conflicts of interest, and
authorized the initiation of an adjudicatory proceeding against
him. The nature of the violations stemmed from McClure's
representation of individuals in multiple actions against the
town of Chelmsford while simultaneously serving as a member of
the planning board of Chelmsford, thus creating conflicts of
interest.
                                                                    10


730-732 (1968) (discussing reckless reliance on third-party

opinion in defamation case).   In each instance, the judge also

gave limiting instructions on the proper use of the evidence to

the jury, who were presumed to have followed these instructions.

See Gath v. M/A-Com, Inc., 440 Mass. 482, 493 (2003).

     Finally, Van Liew did not preserve his objection to the

introduction of evidence about his opinions on the Vatican and

population control.14   Van Liew's motion in limine to exclude all

such evidence initially was allowed.     The bases for the motion

were relevancy and that any probative value was outweighed by

the danger of unfair prejudice.     Thereafter, Philip sought to

introduce the document contending that Van Liew opened the door

to the admission of the evidence.    Van Liew's counsel objected

on the basis of "foundation, relevance, hearsay," which the

judge overruled.   Counsel's objection on the basis of prejudice

the following day was untimely.   See Matsuyama v. Birnbaum, 452




     14
       Van Liew sought to exclude from evidence a narrative and
a time line circulated in Chelmsford by a group opposing the
recall of individuals on the board. The fourteen-page document
contains a reference to a 1992 article written by Van Liew for
the Center for Research on Population Security in which he
criticized the "Vatican power politics [that] threaten the
reproductive rights of non-adherents." The jury were not
provided with a copy of the article.
                                                                   11


Mass. 1, 35 (2008).   Even if the issue had been preserved, we

agree that Van Liew also opened the door to this evidence.15

     2.   Proof of defamation.   a.   Elements and standard of

review.   To prove defamation, a plaintiff must establish that

"the defendant was at fault for the publication of a false

statement . . . regarding the plaintiff, capable of damaging the

plaintiff's reputation in the community, which either caused

economic loss or is actionable without proof of economic loss."

White v. Blue Cross & Blue Shield of Mass., Inc., 442 Mass. 64,

66 (2004), citing Ravnikar v. Bogojavlensky, 438 Mass. 627, 629-

630 (2003).   See Edwards v. Commonwealth, 477 Mass. 254, 262-263

(2017).   If a challenged statement is plainly an opinion or

subjective view, rather than a statement of fact, it is not

actionable as a matter of law.    Scholz v. Delp, 473 Mass. 242,

251 (2015).   "In determining whether an assertion is a statement

of fact or opinion, 'the test to be applied . . . requires that

the court examine the statement in its totality in the context

in which it was uttered or published.    The court must consider

all the words used, not merely a particular phrase or sentence.


     15
       Van Liew's attorneys tried unsuccessfully to tie Philip
to the creation of an anti-recall document containing Van Liew's
controversial opinions. See note 14, supra. Van Liew testified
that the document was defamatory and negatively affected his
reputation. The jury learned about the subject matter of the
article only after Van Liew unexpectedly denied that his article
and his views were controversial.
                                                                  12


In addition, the court must give weight to cautionary terms used

by the person publishing the statement.    Finally, the court must

consider all of the circumstances surrounding the statement,

including the medium by which the statement is disseminated and

the audience to which it is published.'"    Downey v. Chutehall

Constr. Co., 86 Mass. App. Ct. 660, 663-664 (2014), quoting from

Cole v. Westinghouse Bdcst. Co., 386 Mass. 303, 309, cert.

denied, 459 U.S. 1037 (1982).16

     Because it is undisputed that Philip was a public official

at the time the statements were made,17 in addition to proving

the common-law elements of defamation, Federal constitutional

law also requires that he prove, by clear and convincing

evidence, that Van Liew published the statements with actual

malice.   See New York Times Co. v. Sullivan, 376 U.S. 254, 279-


     16
       We summarily reject Van Liew's argument that he did not
publish the statements at issue. There is ample evidence from
which the jury could have found that he created and funded the
organizations that dispersed his statements, and that he
personally signed twenty of them. To the extent that Van Liew
maintains that many of the statements were vetted by Spencer
Kimball, his so-called "expert" on the First Amendment to the
United States Constitution, the verdict makes clear that the
jury did not credit Kimball's limited substantive testimony.
See Murphy, 449 Mass. at 55 (jury's credibility assessments
entitled to deference on appeal).
     17
       Philip served on the board from 1997 to 2009.
Thereafter, he served as a representative town meeting member.
See Lane v. MPG Newspapers, 438 Mass. 476, 482-483 (2003).
Philip also has served as a member of Chelmsford's master
planning committee and the community preservation board.
                                                                  13


280 (1964); King v. Globe Newspaper Co., 400 Mass. 705, 719

(1987), cert. denied, 485 U.S. 962 (1988).

    In Murphy, 449 Mass. at 48, the Supreme Judicial Court set

out the constitutional principles involved in a defamation case

implicating a public official:

    "The First Amendment to the United States Constitution
    sets clear limits on the application of defamation law
    with respect to any factual statement published in the
    news media about a public official or public figure,
    . . . even when that statement is shown to be false
    and defamatory. In [New York Times Co., 376 U.S. at
    279-280], the United States Supreme Court held that,
    in such cases, the First Amendment requires that the
    plaintiff must prove, by clear and convincing
    evidence, that the defendant published the false and
    defamatory material with '"actual malice" --that is,
    with knowledge that it was false or with reckless
    disregard of whether it was false or not.'"

A finding of "reckless disregard" requires proof that the

publisher acted with a "high degree of awareness of [its]

probable falsity" or, in other words, "entertained serious

doubts as to the truth of his publication."    Murphy, supra at

43, 48 (citation omitted).   An inference of actual malice may be

drawn from circumstantial evidence.   Id. at 57-58.

    An appellate court, when faced with a defamation case, must

independently review the record as to each defamatory statement

to make certain that it supports the jury's finding of actual

malice.   Id. at 49, citing Bose Corp. v. Consumers Union of

U.S., Inc., 466 U.S. 485, 514 & n.31 (1984).   In doing so, the

court must defer to the jury's assessments of credibility and
                                                                      14


demeanor.   Id. at 50.   "The constitutionally required

independent examination therefore takes place when, after

compiling all of the facts implicitly established by the jury's

verdict, the court considers whether that body of facts, clearly

and convincingly, supports a determination of actual malice."

Ibid.

     b.   Analysis of statements at issue.    Having set forth the

proper legal framework, we turn now to the twenty-nine

statements the jury found to be defamatory.    Without reproducing

each statement, many of which are repetitive, we have grouped

the statements by thematic category, providing typical examples.

Within those categories, we assess first whether the statements

are defamatory (reserving for later discussion economic harm to

Philip's reputation) and, second, whether the record supports a

finding of actual malice.

     i.   Ethics related to purchase of the property.     More than

one-half of the twenty-nine statements implicate Philip's

personal integrity and the legality of his behavior with respect

to the purchase of the property.    Five statements say that he

lied, either to public officials or to investigators, e.g., "Not

a single selectman has acknowledged the fact that . . . Phil

Eliopoulos has also lied to them, at multiple meetings and

public hearings."   Thirteen statements maintain that Philip's

acts, or the related acts of other officials, constituted
                                                                  15


illegal State ethics violations, e.g., "It's not an 'opinion'

that Phil Eliopoulos represented his father's LLC in violation

of Massachusetts ethics laws, it's a documented fact."    Finally,

three statements contain variations of Van Liew's contention

that Philip and Chelmsford officials then covered up those

violations.   For example, "Nor did [town manager Cohen] report

Phil Eliopoulos' obvious ethics violations to the State Ethics

Commission as required under the Chelmsford bylaws."

     While many of these statements contain some amount of

opinion, they are false and defamatory where they refer to lies,

back room deals, conflicts of interest, illegal behavior, and

cover-ups as fact.18,19   No evidence was ever uncovered supporting

Van Liew's allegations of back room dealings, illegality, or

graft.    The commission investigations of Philip and Cohen, which

encompassed Philip's interactions with Chelmsford during the


     18
       For example, the statement that Philip "used his position
and influence" to deter Chelmsford from buying a parcel of land
was one of fact, and not opinion, particularly where the issue
was never before the board when Philip was a member, and the
statement was made in a video recording containing a number of
false statements about the "illegal" project and back room
deals.
     19
       The statements also concerned Philip, even where they
referred to the bad acts of others as well. In particular,
contrary to Van Liew's suggestion, the statement referring to
"multiple public officials" unlawfully abetting Philip's
unethical conduct and conflicts of interest "concerned" Philip
and thus was defamatory to him as well as to others. See
HipSaver, Inc. v. Kiel, 464 Mass. 517, 528 (2013).
                                                                    16


negotiation and the purchase of the property, both resulted in

no action taken.   In short, Philip was never charged or found to

have committed an ethics violation.    Where there was no

violation, neither could there have been a cover-up or a failure

to report.

    The jury also had reason to find actual malice.     At the

time the statements were made, Van Liew knew that the commission

had reviewed Philip's representation of Michael and Epsilon, and

that the commission had issued a letter stating that it is

"satisfied that this matter does not require any further action

on [its] part."    Van Liew also admitted that he had no knowledge

of what Philip told investigators.    In contrast, Philip

described for the jury both the first and the second commission

investigations, and listed the documents he had provided to the

commission.   Van Liew also knew from Dunn's deposition that the

sale was not a result of some back room deal.    Rather, Eastern

Bank was simply not willing to subdivide the parcel of land in

which Chelmsford was interested, and had decided to sell to the

safer purchaser whose offer was not contingent on town meeting

and resident approval.    Van Liew also was unable to explain how

he had "connected the dots" on the graft allegations.       Finally,

Van Liew knew that a Land Court judge had reached the same

conclusion as the commission, i.e., that there had been no
                                                                    17


wrongdoing.20   On the basis of this substantial body of evidence,

the jury could have concluded that Van Liew issued the

statements recklessly, with a high degree of awareness of their

probable falsity.

     On appeal, Van Liew argues that he consulted the ethics

statute before making the statements.    The claim does not

preclude a finding of actual malice, especially where he knew

that the governing body charged with enforcing the ethics

statute, i.e., the commission, had not taken any action against

Philip.    The jury had the statutory provisions before them, and

could have concluded there were no violations.    In a similar

vein, the jury also could have found that Van Liew's continuing

reliance on the opinion of Spencer Kimball (Van Liew's "First

Amendment expert") after late 2011, when the commission closed

the investigation, was not reasonable.

     ii.   Voting record.   Van Liew stated many times that while

Philip was a member of the board, he voted in March of 2009

against Chelmsford purchasing the property.    The following is a

typical example:    "Eliopoulos was simultaneously serving as the



     20
       The Land Court judge denied the property abutters' motion
for a preliminary injunction, which was known to Van Liew. In
his decision, the judge opined that "the decisions of the
[planning board of Chelmsford] granting these [site and special
permit] approvals do not appear to have been unlawful,
arbitrary, or capricious" and allowed them to stand.
                                                                   18


Chairman of the [board] and voted against [Chelmsford]

purchasing [the property]."

     The evidence establishes that the statements were patently

false.    Neither Philip nor the board voted against Chelmsford

purchasing the property on March 23, 2009, or at any other time.

The jury had copies of the board meeting minutes and a video

recording of the board meeting in question to verify that Philip

did not vote in the manner attributed to him.   Because the false

statements suggest that Philip used his position as a member of

the board to advance his family's interests at the expense of

Chelmsford, the jury also were warranted in concluding that they

were defamatory.   See King, 400 Mass. at 717-718.21

     A finding of actual malice was equally supported.    In his

testimony, Van Liew admitted that he had possession of the board

minutes and had watched the video recording many times before

making and repeating the false statement about the board vote.22



     21
       The statement, "Also, it's a very good bet that Phil
Eliopoulos didn't provide [the commission] documents showing he
voted against [Chelmsford] purchasing the land" is defamatory,
rather than pure opinion as Van Liew suggests, because it
implies the existence of undisclosed defamatory facts. See
King, supra at 713. Likewise, casting the same false and
defamatory statement of fact as a rhetorical question does not
provide a safe harbor from liability.
     22
       In one statement, Van Liew even said that the vote "is
not 'opinion' or 'conjecture,' it's recorded in meeting minutes
and on video," despite his knowledge to the contrary.
                                                                    19


The jury accordingly could have found that he knew the

statements were false when he made them.

     iii.   Investigation.    Van Liew twice stated that Philip was

under investigation, e.g., "Cohen, Eliopoulos Under

Investigation. . . .   [T]he Attorney General's office is now

focusing on the town of Chelmsford and in particular the former

selectman Phil Eliopoulos."

     The evidence presented supports a finding of both

defamation and actual malice.    As to the former, after the above

statement circulated, both Philip and Cohen learned from the

office of the Attorney General that there was no investigation,

let alone a focus on Philip.    The actual malice standard is met

because Van Liew knew the statement was false.     He stated, in

another publication, that the office of the Attorney General

would not accept his complaint about Philip because it had no

jurisdiction.   Van Liew also received a letter from the office

of the Attorney General stating, as he said, that the ethics

issues "belonged with the [commission]."23,24


     23
       To the extent that Van Liew argues that he had no actual
malice because he had the statement taken down from a Web site
after learning of his mistake, Kimball testified that Van Liew
asked him to take the statement down not for any inaccuracy, but
because it was taking them "off-message."
     24
       The other statement that Philip was under investigation,
i.e., "[M]ajor state ethics charges against Eliopoulos still
stand," is also defamatory, and a finding of actual malice
supported because, as discussed, Van Liew knew when he made the
                                                                   20


     iv.   Statements attributed to Dunn.   In a mailing to

Chelmsford residents, Van Liew stated:   "It turns out that the

situation is worse than anyone imagined.    Eastern Bank personnel

have now indicated that Cohen in 2009 was offered the land for

[Chelmsford] at no cost -– that's right, for free."

     At trial, Dunn, who was responsible for the sale of the

property, confirmed this was a false statement.   He denied that

he had ever made such an offer, and testified that he had not

discussed tax consequences of a possible land donation with

Chelmsford officials.25   As for actual malice, Craig Chemaly, the

director at the time of Van Liew's Slow Growth Initiative,

testified that Dunn told Chemaly about the free offer and that

he relayed this information to Van Liew.    The jury were free,

however, to discredit this version of events, which formed Van

Liew's professed good faith basis for making the false

statement.26   In any event, even if Van Liew did not learn that

there was no "free" offer until after he had already made the

statement, he repeated the false statement on many subsequent



statement that no ethics charges were ever brought by any
administrative, municipal, or governmental body.
     25
       Dunn's earlier January, 2011, deposition testimony is
consistent with his trial testimony.
     26
       Van Liew also admitted that he never telephoned Dunn to
ask questions about the free offer before publishing this
statement.
                                                                      21


occasions, i.e., after Dunn denied making the free land offer

during his deposition.27

       v.   Permitting process and the restriction.   In a mailing

to Chelmsford residents, Van Liew stated:    "The permitting

process was fraudulent, as Phil Eliopoulos unlawfully

represented Epsilon Group, LLC before town boards.       Epsilon's

building clearly violates MULTIPLE provisions of the

preservation restrictions."    In an e-mail and Web site posting,

Van Liew made similar statements.

       Again, the statements are false and defamatory.     When Van

Liew published these statements, several Chelmsford boards and

commissions had already approved the project.     Those involved in

the actual permitting process also testified unanimously to the

absence of facts tending to show that Philip had committed any

illegal, corrupt, or unethical acts.     In particular, a former

member of the planning board of Chelmsford testified that, from

a zoning perspective, the permitting process was followed to a

"T."    Likewise, two different law firms asked to render legal

opinions concluded that the restriction did not bar all future


       27
       Another statement, claiming that Dunn's deposition "shows
that Phil Eliopoulos and Paul Cohen have both lied about what
they did, what they knew" fares no better, where Dunn's
deposition contradicts the statement, Dunn's testimony was
substantially consistent with Philip's and Cohen's, and Van Liew
had Dunn's deposition testimony at the time he made the
statement.
                                                                     22


development, an interpretation confirmed by the Land Court

judge.28   Moreover, two lawsuits challenging the project's

compliance with the restriction and the legality of the process

ended unfavorably to the challengers.    A third lawsuit

challenging the project was dismissed.    Van Liew admitted that

no court ever found that the project violated the restriction.

Finally, as for the allegation that Philip "unlawfully"

represented Epsilon, it had been expressly brought before the

commission, which did not pursue charges.29    On the basis of this

evidence, the jury could have concluded that the project did not

violate the preservation restriction, and the permitting process

was neither fraudulent nor unlawful.     See Downey, 86 Mass. App.

Ct. at 664 ("[I]n contrast to statements of opinion, statements



     28
       In a second decision, dated July 28, 2011, the same Land
Court judge who earlier had denied relief to the abutters,
dismissed an action filed by Van Liew's attorney, McClure, for
failure to state a claim. In dicta, the judge found that the
allegations about violations of the restriction were without
merit, the board committed no error in its vote concerning the
restriction, and the planning board of Chelmsford lacked the
authority to deny the approval of the site plan "so as to
prevent the project from going forward altogether." Incredibly,
Van Liew testified that these Land Court decisions supported his
statements about the fraudulent process and the violations of
the restriction.
     29
       To the extent that Van Liew argues that the statement
does not concern Philip, he was inferentially included as part
of the so-called "Eliopoulos consortium." Moreover, after
Michael became ill with cancer, Philip stood in for him part
time during the construction process.
                                                                         23


that present or imply the existence of facts that can be proven

true or false are actionable").

       As for actual malice, at the time he published these

statements, Van Liew had read the legal opinions, the two

commission decisions, and the judicial decisions.         The public

hearings held during the permitting process also were available

for viewing.      While Van Liew testified that he relied on the

opinion of John Carson, a former member of the board, the jury

well could have disregarded Carson's opinion as incorrect or

irrelevant, and Van Liew's reliance as misguided, based on the

evidence.30      In sum, given the state of the evidence and Van

Liew's knowledge at the time, the actual malice standard was

met.

       vi.    Nonactionable opinion.     Of the twenty-nine statements

the jury found defamatory, upon a generous review, we conclude

that three arguably do not pass evidentiary muster, as they

express nonactionable opinion.31         These three opinion statements


       30
       Van Liew neither appeared at any of the public hearings,
nor submitted questions, evidence demonstrating reckless
disregard for the truth of his statements. Van Liew also
declined Philip's many offers to debate him publicly on these
issues to "resolve the truth of these matters," opting instead
to issue the defamatory publications.
       31
             The three statements are:

     "In Chelmsford, proponents of the recall have provided
evidence that former selectman Phil Eliopoulos used his
position and influence to keep town officials in the dark
                                                                   24


are similar in content and theme to the remaining twenty-six

defamatory statements.   They do not add measurably to

Eliopoulos's injury and, as detailed infra, the damages are

supported by the evidence.   Indeed, the twenty-six defamatory

statements were published hundreds of times in multiple

platforms over a five-year period.   Van Liew's defamation

campaign was unrelenting and the conclusion that three of the

statements were not actionable does not alter the result.32

     3.   Damages.   The special verdict form directed the jury to

consider three categories of damages if they found that Philip

suffered harm as a result of the defamatory statements.      The


while assisting his family to purchase land behind the
Center Fire Station that was of interest to the town both
as recreational space and to provide an area for low cost
improvements to the fire station. After resigning as a
selectman at the end of his term, he subsequently
represented his family's development corporation before
town boards . . . , an apparent violation of state ethics
laws."

     "It's clear even from the evidence already in our
possession that Mr. Cohen and Mr. Eliopoulos acted
improperly, the sale of '[the property]' to the Eliopoulos
family can be voided."

     "The research by me and others into ethics violations
by Phil Eliopoulos and Paul Cohen has proven disturbingly
fruitful and has made it clear that Chelmsford town
officials simply don't care to uphold the law . . . .
We're not asking for the moon. We want the lying by Cohen
and Eliopoulos and other officials to stop. We want the
law upheld."
     32
       The jury considered thirty nine statements in total and
found ten were not defamatory.
                                                                   25


jury awarded reputational damages of $2.5 million, emotional

distress damages of $250,000, and compensatory damages of

$150,000.   On appeal, Van Liew challenges only the reputational

and emotional distress damages awarded, arguing that they are

not grounded in evidence, but instead are "the product of an

inflamed and punitive jury."

    "A plaintiff in a successful defamation case is entitled

. . . to fair compensation for actual damages, including

emotional distress and harm to reputation (and any special

damages that have been pleaded and proved)."     Murphy, 449 Mass.

at 67, quoting from Ayash v. Dana-Farber Cancer Inst., 443 Mass.

367, 404-405, cert. denied sub nom. Globe Newspaper Co. v.

Ayash, 546 U.S. 927 (2005).    "Punitive damages are prohibited,

. . . even on proof of actual malice."    Stone v. Essex County

Newspapers, Inc., 367 Mass. 849, 861 (1975).     Generally, "a

reviewing court should not disturb a jury's award of damages

unless it is clearly excessive" relative to the plaintiff's

evidence of damages, also keeping in mind "that appellate judges

have a special duty in reviewing verdicts in defamation cases,

'[b]ecause of constitutional considerations, and the potential

difficulties in assessing fair compensation.'"     Ayash, supra at

404, quoting from Stone, supra.   We conclude that in light of

the ample evidence of substantial harm suffered by Philip, even

factoring in the three nonactionable statements, the jury's
                                                                    26


award was neither punitive, disproportionate to the injuries

proven, nor excessive.

     First, the damages awarded were not punitive, as the judge

properly instructed the jury, consistent with the case law and

the Superior Court model jury instructions, that punitive

damages are not permitted in a defamation action.     See, e.g.,

Massachusetts Superior Court Civil Practice Jury Instructions

6.4.1 (3d ed. 2014).     The jury are presumed to have followed

these instructions.    See Reckis v. Johnson & Johnson, 471 Mass.

272, 304 n.49 (2015), citing O'Connor v. Raymark Indus., 401

Mass. 586, 590 (1988).     We next turn to the specific awards

challenged.

     a.    Reputational damages.   The principal question for the

jury was the value of Philip's destroyed reputation.     The

evidence established that he is a lifelong resident of

Chelmsford and, before Van Liew's actions, had a stellar

reputation as a hard-working, well-respected, and honest public

servant.   Apart from his time as a member of the board, for

several years he also served as a representative town meeting

member for his precinct.     Philip testified that his reputation

and his good family name have always been important to him.33



     33
       Philip explained that when he held up a sign during his
first campaign for the board, voters came up to him and said, "I
don't know who you are, but I know who your father is; I know
                                                                     27


     The jury could have found, based on the evidence and

testimony presented, that the defamation had a devastating and

continuing impact on that stellar personal and professional

reputation.   Matthew Hanson, a member of the board and a real

estate broker, testified that potential real estate buyers and

sellers do not want to work with Philip because "a lot of folks

think that he is a -- a corrupt, unethical person, because it's

been said hundreds . . . of times, over the past few years, in

mailings and e-mails to their homes."34    Hanson had a good sense

of Chelmsford residents' opinion of Philip, as Van Liew's

mailings were the topic of hundreds of conversations Hanson had

with his constituents over the years.     He testified that, as of

the date of trial, they were still discussing with him how they

were upset with Philip about the property.

     Dennis Ready, another real estate broker and a member of a

committee opposing Van Liew's recall campaign, see note 7,

supra, testified that as part of his committee work he made

hundreds of telephone calls to Chelmsford residents.     During

those calls, he learned that residents were angry at Philip and



who your uncle is; I know your reputation.    And you've got my
support."
     34
       Philip counted 125 "lies and misinformation" about him in
Van Liew's mailings. The jury had before it one such mailing,
the glossy magazine-like publication entitled "Why Perjury
Matters," mailed to every Chelmsford household, which
republished many earlier defamatory statements.
                                                                   28


viewed him as an "unethical" individual who had used a

"loophole" to steal land from Chelmsford.   Ready testified that

his real estate clients would not take his recommendation to use

Philip as their attorney and that other brokers in his office

had similar experiences.

    Philip also testified that local realtors had tried to

refer their clients to his firm, but were unsuccessful due to

his negative reputation in the community.   As he put it, "Who's

going to want to do business with an attorney who they're

reading is being 'investigated' by the Attorney General?"

Philip also testified that he received anonymous hate mail

stating that the writer would never do business with Philip's

law firm.

    The effect of Van Liew's defamation was pervasive and long-

reaching.   Some of the statements were republished by regional

newspapers such as the Lowell Sun, which has thousands of print

and online readers.   Pasquale Russo, a financial planner,

testified that when certain residents of a Chelmsford

condominium complex learned of Philip's involvement in a

retirement seminar planned for May, 2014, they refused to allow

the event to be held on the premises.   Neither did the

statements stop after Van Liew filed the within lawsuit.     Philip

testified that Van Liew had sent out a mailing about the

"illegal 9 North Road project" as recently as a couple of weeks
                                                                    29


before the trial.   Philip also testified that he had recently

searched his name on the Internet, the results of which included

several of Van Liew's defamatory statements.

    b.   Emotional distress damages.    The jury heard evidence

about Philip's "[p]retty awful" feelings, embarrassment, and

humiliation at the lies published about him, as well as evidence

about his feelings of helplessness caused by his financial

inability to defend himself from Van Liew's continuing attacks.

Philip testified that he has woken up in the middle of the

night, thinking about the defamation.     He spends time

anticipating the next mailing and dreads going to the mailbox

each day, wondering what new lies from Van Liew await.     The

defamation campaign also curtailed his social life, as Philip

described that he has stopped going to community events and

Chelmsford celebrations and eating out in restaurants because he

"knew" that he would be the topic of others' conversations.       In

addition, the jury heard evidence that Philip was personally

hurt watching his family go through this ordeal, and watching

his parents' pain and sadness at what was being said about him.

Compare Murphy, 449 Mass. at 67 (jury could consider pain

experienced by father watching his daughter suffer from

defamation directed against him).

    Based on this wealth of evidence, the damages awards were

neither excessive nor disproportionate.    The jury well could
                                                                  30


have found that the defamation turned Philip into a pariah in

his own community, a status for him that has no end in sight.

See, e.g., Ayash, 443 Mass. at 371, 406-408 (affirming $2.1

million defamation award, including emotional distress awards of

$1,440,000 against newspaper and $360,000 against reporter);

Borne v. Haverhill Golf & Country Club, Inc., 58 Mass. App. Ct.

306, 319-321 (2003) (concluding $424,000 emotional distress

award not excessive).

                                   Judgment affirmed.

                                   Orders on posttrial motions
                                     affirmed.